In an action, inter alia, to compel defendant Kaba Realty, LLC, to board up certain windows on the subject property, the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated February 7, 2006, which granted the defendant’s motion to cancel a notice of pendency filed by the plaintiff on the subject property.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the plaintiffs action was not one seeking to affect “the title to, or the possession, use or enjoyment of, real property” (CPLR 6501). Accordingly, it properly granted the defendant’s motion to cancel the notice of pendency filed by the plaintiff against the subject property (see 5303 Realty Corp. v O & Y Equity Corp., 64 NY2d 313, *797323 [1984]; Braunston v Anchorage Woods, 10 NY2d 302, 305-306 [1961]; Raimonda v Cahn, 26 AD2d 939 [1966]; see also Shkolnik v Krutoy, 32 AD3d 536 [2006]; Tsiporin v Ziegel, 203 AD2d 451 [1994]).
In light of this determination, we need not address the parties’ remaining contentions. Krausman, J.E, Florio, Lunn and Covello, JJ., concur.